MEMORANDUM **
Reginald P. Burgess appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) decision denying his request to intervene in his former attorney’s appeal from a bankruptcy court’s denial of sanctions. We lack jurisdiction over Burgess’ appeal because the BAP’s order denying Burgess’ request to intervene constituted a final judgment and he did not file his notice of appeal within 30 days of that order. See United States v. City of Oakland, 958 F.2d 300, 301-02 (9th Cir.1992); see also Fed. R.App. P. 4(a)(1)(A) (indicating that a civil appeal must be filed within 30 days after final judgment).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.